Case 3:19-cv-18146-FLW-LHG Document 14 Filed 10/24/19 Page 1 of 3 PagelD: 92

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARY SANTORELLA, MICHAEL BURKE, Case No.: 3:19-cv-18146-FLW-LHG

STEPHANIE FRASIER, RICHARD HARRIS,

KASSIE BENSON, and LISA PRISINZANO,

- [PROPOSED] CONSENT ORDER
Plaintiffs, ADMITTING LOREN H. BROWN AND

v. CHRISTOPHER M. YOUNG PRO HAC VICE

SANOFI-AVENTIS U.S. LLC; SANOFI US
SERVICES INC.; CHATTEM, INC.; AND
BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.,

Defendants.

 

 

THIS MATTER having been brought before the Court upon the application of DLA
Piper LLP (US), attorneys for Defendants Sanofi U.S. Services Inc., sanofi-aventis U.S. LLC,
and Chattem, Inc. (“Defendants”), for an Order granting Loren H. Brown and Christopher M.
Young to appear and participate pro hac vice; and the Court having considering the moving
papers, and there being no opposition; and for good cause shown;

IT IS on thiss2 444 day of October, 2019, ORDERED as follows:

1. Loren H. Brown (DLA Piper LLP (US), 1251 Avenue of Americas, New York, New
York 10020-1104, loren.brown@dlapiper.com) and Christopher M. Young (DLA Piper LLP (US),
401 B Street, Suite 1700, San Diego, California 92101-4297, christopher.young@dlapiper.com) are
hereby admitted to practice pro hac vice before this Court pursuant to L. Civ. R. 101.1(c) for all
purposes and in all proceedings connected with this litigation;

2s Loren H. Brown and Christopher M. Young shall abide by the rules of this Court;

EAST\169806245.1
Case 3:19-cv-18146-FLW-LHG Document 14 Filed 10/24/19 Page 2 of 3 PagelD: 93

3. Loren H. Brown and Christopher M. Young shall abide by all disciplinary rules of
this Court and shall notify this Court immediately of any matter affecting his standing at the Bar
of any other Court;

4, Loren H. Brown and Christopher M. Young shall each make payment of $150.00
to the Clerk of this Court pursuant to L. Civ. R. 101.1(c)(3);

5. Loren H. Brown and Christopher M. Young shall make the required payment to
the New Jersey Lawyers’ Fund for Client Protection for this calendar year and for all years in
which he or she continues to represent Defendants in this matter pursuant to L. Civ. R.
101.1(c)(2) and New Jersey Rule of Court 1:28-2(a); and

6. All pleadings, briefs, and other papers filed with this Court shall be signed by a

member of the bar of this Court.

 

 

Honorable Lois H. Goodman, U.S.M.J.

The undersigned hereby consent to the entry of the foregoing order.

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.

DLA PIPER LLP (US)

By:  ¢s/ James E. Cecchi By: /s/ Christopher M. Strongosky

James E. Cecchi

5 Becker Farm Road
Roseland, New Jersey 07068
Tel: (973) 994-1700

Fax: (973) 994-1744
jcecchi@carellabyrne.com
Attorneys for Plaintiffs

EAST\169806245.1

Christopher M. Strongosky

Amanda Laufer Camelotto

51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
christopher.strongosky@dlapiper.com
amanda.camelotto@dlapiper.com

Tel.: 973.520.2550

Fax: 973.520.2586
Case 3:19-cv-18146-FLW-LHG Document 14

COVINGTON & BURLING, LLP

By: /s/ Shankar Duraiswamy

Shankar Duraiswamy
Michael X. Imbroscio
Paul W. Schmidt
Andrew Soukup

One City Center

850 Tenth Street NW
Washington, D.C. 20001
Tel: 202-662-6000

Fax: 202-778-5066

Attorneys for Defendant Boehringer
Ingelheim Pharmaceuticals, Inc.

EAST\169806245.1

Filed 10/24/19 Page 3 of 3 PagelD: 94

Loren H. Brown (pro hac vice application
to be filed)

1251 Avenue of the Americas

New York, New York 10020-1104
loren.brown@dlapiper.com

Tel: 212.335.4500

Fax: 212.335.4501

Christopher M. Young (pro hac vice
application to be filed)

401 B Street, Suite 1700

San Diego, California, 92101-4297
christopher. young@dlapiper.com

Tel: 619.699.2700

Fax: 619.699.2701

Attorneys for Defendants
sanofi-aventis U.S. LIC,
Sanofi US Services Inc., and
Chattem, Inc.
